Name: COMMISSION REGULATION (EC) No 784/95 of 5 April 1995 amending Regulation (EC) No 2558/94 re-establishing the levying of customs duties on certain industrial products originating in China, Brazil, Singapore, Thailand and Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  America;  industrial structures and policy
 Date Published: nan

 No L 79/4 PEN ! Official Journal of the European Communities 7. 4. 95 COMMISSION REGULATION (EC) No 784/95 of 5 April 1995 amending Regulation (EC) No 2558/94 re-establishing the levying of customs duties on certain industrial products originating in China, Brazil, Singapore, Thailand and Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply products of CN code ex 3904 (order No 10.0458) origin ­ ating in Brazil had been exceeded by September 1994, and the levying of the customs duties for this product originating in Brazil was re-established by Commission Regulation (EC) No 2558/94 (3) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pre ­ ferences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 9 thereof, Whereas, on the basis of information forwarded to the Commission by the Member States pursuant to Article 1 2 (2) of Regulation (EEC) No 3831 /90, the tariff ceiling for Whereas the aforementioned tariff ceiling was subse ­ quently found not to have been reached, following inves ­ tigations, and the relevant conditions laid down in Article 7 of Regulation (EEC) No 3831 /90 had therefore not been met ; whereas it is appropriate to delete from Regulation (EC) No 2558/94 the mention of products of order No 10.0458 originating in Brazil , HAS ADOPTED THIS REGULATION : Article 1 The following text is deleted from Article 1 of Regulation (EC) No 2558/94 : ' 10.0458 3904 10 00 Polymers of vinyl chloride or of other halogenated Brazil ' 3904 21 00 olefins, in primary forms : 3904 22 00  Polyvinyl chloride, not mixed with any other substances  Non-plasticized  Plasticized Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 25 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 1995. For the Commission Mario MONTI Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 338 , 31 . 12. 1993 , p . 22. (3) OJ No L 272, 22 . 10 . 1994, p. 1 .